DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5,8, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Applicant has not set the relative position of the protective layer with respect to the other elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2018056287 cited on Ids) in view of Aurelio (cited on Ids) in further view Miyoshi (20140210309).
a.	AS to claim 1 and 3 Takahashi teaches A piezoelectric sensor having an elongated-sheet shape, comprising (figures 3 and 4 paragraphs 47 and 55): a piezoelectric layer containing an elastomer (X-NBR) and piezoelectric particles (barium titanate); and electrode layers which are disposed with the piezoelectric layer (items 11) sandwiched between 5the electrode layers, wherein, when a region in which the electrode layers overlap each other via the piezoelectric layer is set as a pressure sensing region (item 8), the pressure sensing region has a length of 30 mm or longer in a longitudinal direction thereof, wherein the electrode layers  (12a and 12b) contain an elastomer ( acrylic rubber) and flaky conductive materials (carbon black) and 10are capable of elongating by 10% or more in one direction of plane directions, and when a space between one end portion and the other end portion of the pressure sensing region (item 8) in the longitudinal direction is set as a measurement zone, an electrical resistance in the measurement zone in the electrode layers is 3,000 ohms or lower, and wherein, when the electrode layers (12a and 12b) disposed with one piezoelectric layer sandwiched 15therebetween are set as a first electrode layer and a second electrode layer, the following Expression (I) is satisfied. Takahashi teaches a protective layer items 13a and 13b.
(Young's Modulus of Piezoelectric Layer (11) x Thickness of Piezoelectric Layer) (11) > {(Young's Modulus of First Electrode Layer(12a) x Thickness of First Electrode Layer (12a)) + (Young's Modulus of Second Electrode Layer (12b) x Thickness of Second Electrode Layer (12b))} --- (I).
Takahashi does not teach 500mm.
Aurelio teaches pressure sensing lengths at 50mm and applicant has shown no unexpected results.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to increase the sensing size to 500 mm to allow for a larger sensing area.
Takahashi does not teach wherein a product of Young's modulus and a thickness of the protective layer is larger than a product of Young's modulus and a thickness of the electrode layers adjacent to the protective layer
Miyoshi teaches  It is preferable that a product of a thickness and a Young's modulus of the thin film electrodes is smaller than a product of a thickness and a Young's modulus of the protective layers.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide a protective layer, wherein a product of Young's modulus and a thickness of the protective layer is larger than a product of Young's modulus and a thickness of the electrode layers adjacent to the protective layer as taught by Miyoshi since the flexibility is not significantly impaired by such a device as taught by Miyoshi 130. 
b.	As to claim 2, Takahashi teaches wherein sensitivity of the piezoelectric sensor is 50 pC/N or higher (this is inherent to the structure).
c.	As to claim 4 Takahasi teaches wherein the electrode layers further contain a dispersant (paragraph 36 for example).
d.	AS to claim 5, Takahashi teaches For example, when Ketjen Black (registered trademark) is used as the conductive material, the content of the conductive material is desirably 5 parts by mass or more and 50 parts by mass or less with respect to 100 parts by mass of the elastomer (electrode layer) .

Takahashi does not teach wherein a content of the flaky carbon material content is 20 parts by mass or more and 45 parts by mass or less when the entire electrode layers are set as 100 parts by mass.
However, such concentration were known at the time of filing.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide wherein a content of the flaky carbon material content is 20 parts by mass or more and 45 parts by mass or less when the entire electrode layers are set as 100 parts by mass to optimize the conductivity of the electrode and the sensitivity of the device.
As to claim 8 Takahashi does not explicitly teach wherein peeling strength of the electrode layers with respect to the piezoelectric layer is 2 N/25 mm or higher.
However such strengths were known and applicant has shown no unexpected results.
Thus it would have been obvious to provide the electrode with  a peeling strength of the electrode layers with respect to the piezoelectric layer is 2 N/25 mm or higher.
To maintain the structure during deformation preventing the electrode from peeling and the device becoming unusable.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2018056287 cited on Ids) in view of Aurelio (cited on Ids).
a.	AS to claim 6 Takahashi teaches A piezoelectric sensor having an elongated-sheet shape, comprising (figures 3 and 4 paragraphs 47 and 55): a piezoelectric layer containing an elastomer (X-NBR) and piezoelectric particles (barium titanate); and electrode layers which are disposed with the piezoelectric layer (items 11) sandwiched between 5the electrode layers, wherein, when a region in which the electrode layers overlap each other via the piezoelectric layer is set as a pressure sensing region (item 8), the pressure sensing region has a length of 30 mm or longer in a longitudinal direction thereof, wherein the electrode layers  (12a and 12b) contain an elastomer ( acrylic rubber) and flaky conductive materials (carbon black) and 10are capable of elongating by 10% or more in one direction of plane directions, and when a space between one end portion and the other end portion of the pressure sensing region (item 8) in the longitudinal direction is set as a measurement zone, an electrical resistance in the measurement zone in the electrode layers is 3,000 ohms or lower, and wherein, when the electrode layers (12a and 12b) disposed with one piezoelectric layer sandwiched 15therebetween are set as a first electrode layer and a second electrode layer, the following Expression (I) is satisfied.
(Young's Modulus of Piezoelectric Layer (11) x Thickness of Piezoelectric Layer) (11) > {(Young's Modulus of First Electrode Layer(12a) x Thickness of First Electrode Layer (12a)) + (Young's Modulus of Second Electrode Layer (12b) x Thickness of Second Electrode Layer (12b))} --- (I).
Takahashi does not teach 500mm.
Aurelio teaches pressure sensing lengths at 50mm and applicant has shown no unexpected results.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to increase the sensing size to 500 mm to allow for a  larger sensing area. , Takahashi teaches further comprising: a protective layer that is stacked on at least one of the electrode layers and contains an elastomer (paragraph 43). Takahashi does not explicitly teach wherein a product of Young's modulus and a thickness of the protective layer is larger 10than a product of Young's modulus and a thickness of the electrode layer adjacent to the protective layer.
However applicant teaches no unexpected results and such values were known at the time of filing
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to optimize a product of Young's modulus and a thickness of the protective layer is larger 10than a product of Young's modulus and a thickness of the electrode layer adjacent to the protective layer to optimize the protection layer protective ability while maintaining sensitivity.

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. Applicant has changed the scope of claimed 1, beyond what was previously present it is broader then previously presented claim 7. Thus a new rejection is presented. As to claim previous claim 6, Applicant only argues Takahashi by itself and does not argues the obviousness so the rejection is deemed proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896